Citation Nr: 1024478	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  03-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypothyroidism. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from March 3, 1975 to April 11, 1975 and 
had subsequent reserve service from December 1975 to June 
2001, with several periods of ACDUTRA, including from June 
12, 1999 to June 26, 1999.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2004 the 
Veteran requested a videoconference hearing; he was scheduled 
for a Travel Board hearing in June 2006.  He failed (without 
giving cause) to report for the hearing, and has not 
requested that it be rescheduled.  The case was previously 
before the Board in October 2006 and in November 2008, when 
it was remanded for further development of the evidence. 


FINDINGS OF FACT

By June 11, 2009 letter the Veteran was asked to provide 
identifying information and releases needed to secure 
pertinent outstanding evidence necessary to adjudicate his 
claim of service connection for a hypothyroidism; a year has 
lapsed since that request, and he has not responded to the 
request.  


CONCLUSION OF LAW

By failing to submit identifying information and releases for 
evidence requested in connection with his claim of service 
connection hypothyroidism within a year following the date of 
the request, the Veteran has abandoned the claim, and his 
appeal in this matter must also be considered abandoned.  
38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. 
§ 3.158 (a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, 
December 2003 and October 2006 letters provided certain 
essential notice prior to the readjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
March 2006 and October 2006 letters informed the veteran of 
disability rating and effective date criteria.  An April 2008 
supplemental statement of the case readjudicated the claim 
after further evidence was received.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect 
is cured by issuance of fully compliant notification followed 
by readjudication of the claim).  
The Veteran's service treatment records (STRs) are associated 
with the claims file and some pertinent postservice treatment 
records have been secured.  As explained below, further 
pertinent evidence is outstanding, but cannot be obtained 
without the Veteran's cooperation.  The Board has also 
considered whether a VA examination is necessary, and finds 
that under the circumstances of this case an examination is 
not necessary.  Given that the Veteran has failed to 
cooperate in the development for outstanding postservice 
treatment records, and that the history of the disability of 
record is incomplete, any nexus opinion offered on 
examination would be based on an incomplete record, and would 
therefore be lacking in probative value.  VA's duty to assist 
is met; it is the Veteran who has failed to meet his 
responsibility in the development of pertinent evidence.

B. Factual Background, Legal Criteria, and Analysis

An August 1999 private treatment record notes that the 
Veteran had a 10 year history of hypothyroidism.  STRs 
received pursuant to the Board's October 2006 remand show 
that on March 1996 service examination; the veteran reported 
that he had thyroid trouble.  It was clinically noted that he 
had a thyroid problem and was taking Synthroid; there was no 
history of thyroid cancer.  In June 1999 (when he was treated 
for chest pain during ACDUTRA), it was again noted that he 
was taking Synthroid.  Based on this evidence, it appeared 
clear that hypothyroidism preexisted the implicated periods 
of ACDUTRA; hence, service connection for hypothyroidism 
could only be predicated based on a finding it was aggravated 
by a period of ACDUTRA (requiring a showing that it increased 
in severity beyond the natural progression during a period of 
ACDUTRA). 

Because a determination on a question of whether a disability 
was aggravated by service requires consideration of the 
evidence pertaining to the manifestations of the disability 
prior to, during, and subsequent to service (see 38 C.F.R. 
§ 3.306), the Board's November 2009 remand ordered 
development including that the Veteran be asked to identify 
the period of ACDUTRA during which, he alleges, 
hypothyroidism was aggravated (i.e., increased in severity), 
and that (with the Veteran's assistance identifying all 
sources of his treatment and evaluation for hypothyroidism 
and providing any releases needed to obtain pertinent 
records) the RO then should secure the complete records of 
the Veteran's treatment for hypothyroidism (and in particular 
the records pertaining to the initial diagnosis of the 
disease, and any records pertaining to the period of ACDUTRA 
implicated by the Veteran and those subsequent to such 
period).  In the remand the Board emphasized the critical 
nature of the information and evidence that was being sought, 
and advised the Veteran of 38 C.F.R. § 3.158(a).  

December 2008 and June 2009 letters implemented the Board's 
remand request; the Veteran was asked to identify treatment-
providers and to submit releases for records of the 
treatment.  The above letters were mailed to the Veteran's 
current address of record; they were not returned as 
undelivered.  He has not responded; more than a year has 
passed since the more recent request was made (in June 2009).  

Where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The critical facts at this stage are clear; the Veteran has 
not provided VA with information and releases necessary for 
VA to secure critical information and evidence pertaining to 
his claim of service connection for hypothyroidism.  The 
regulation governing in this situation, 38 C.F.R. § 3.158(a), 
is clear and unambiguous, and mandates that the claim will be 
considered abandoned.  Hence, the Board has no recourse but 
to conclude that the Veteran has abandoned his claim.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993). 
 
The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for requested 
information and a critical pertinent release, as appears to 
be the case here.  

As the Veteran has abandoned his claim of service connection 
for hypothyroidism, there is no allegation of error of fact 
or law for appellate consideration in this matter.  Under 38 
U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.


ORDER

The appeal to establish service connection for hypothyroidism 
is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


